Citation Nr: 1123674	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-16 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, including schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to April 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the above claim.

A claim for service connection for schizophrenia was denied by the RO in February 2006.  Although the RO apparently reopened this claim in the March 2010 statement of the case, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The issue of service connection for schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 2006, the RO denied the Veteran's claim for service connection for schizophrenia.  The Veteran did not perfect a timely appeal.  

2.  Evidence relevant to the Veteran's claim received since the February 2006 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2006 RO decision denying the claim for service connection for schizophrenia is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence relevant to the claim for service connection received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The Veteran was initially denied service connection schizophrenia in February 2006.  The basis of the denial was that the evidence did not show that schizophrenia had been clinically diagnosed.  After appropriate notice of this decision and of her appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a claim to reopen in December 2008.  Following a review of the evidence of record, the Board finds that evidence has been submitted following the RO's final decision in February 2006 that is sufficient to reopen the Veteran's claim for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  This evidence includes VA medical treatment records, records from the Social Security Administration, and a February 2010 VA examination showing that the Veteran was diagnosed as having schizophrenia.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claim since it shows that the Veteran was clinically diagnosed as having schizophrenia.  As new and material evidence has been presented, the claim is reopened.  

Notice and Assistance

The duty to notify and assist has been met to the extent necessary to reopen the claim for schizophrenia.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding her claim at this time.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been received, the claim for service connection for schizophrenia is reopened; the appeal is granted to this extent only.


REMAND

Having reopened the claim, the Board finds that additional development is required prior to readjudication.  

A VA medical opinion is necessary to determine whether the Veteran's current diagnosed schizophrenia was aggravated during service.  The service treatment records show that the Veteran was normal on entrance.  A psychiatric evaluation dated March 1997 shows that a diagnosis was not provided as no one was able to pin point a diagnosis.  The examiner stated that the Veteran could just be very odd with no real diagnosis.  Her presentation was found to possibly be due to cultural diversity and/or childhood abuse.  The Veteran was diagnosed as having rule out mood disorder and rule out personality disorder.  Her command was convinced that the Veteran did not belong in the Navy and was willing to process her out.  

Following service, the Veteran received VA medical treatment and was diagnosed as having schizophrenia.  In connection with her claim for service connection, the Veteran was afforded a VA examination.  Following a review of the record and a psychiatric evaluation, the Veteran was diagnosed as having schizophrenia.  The examiner opined that the Veteran's schizophrenia appeared to have fluctuated over the years, but did not appear to have been permanently aggravated by her service in the Navy.  The Veteran's symptoms noted during service were milder than that reported prior to service.  The examiner further opined that it was more likely than not that the Veteran's odd behavior and other mental health symptoms noted in service were the same type of symptoms she was currently experiencing.  The examiner also stated that there was evidence that the Veteran had full onset of schizophrenia before service and that it was in partial remission during service and, therefore, found that it was more likely than not that the condition pre-existed service.  

For purposes of service connection pursuant to § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Although the VA examination found that the Veteran's schizophrenia pre-existed service, the Board finds that the wording of the opinion regarding whether the schizophrenia was permanently aggravated during service was speculative.  Stating that the Veteran's schizophrenia did not appear to have been permanently aggravated by her service does not amount to clear and unmistakable evidence in order to decide the claim.  Therefore, another VA medical opinion should be obtained to determine whether the Veteran's current psychiatric disorder pre-existed service and whether it was incurred in or aggravated during service.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. 303.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric VA examination to determine the current nature and likely etiology of her schizophrenia.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner should answer the following question: 

Does the evidence clearly and unmistakably show that any preexisting acquired psychiatric disability was not aggravated by service?  If needed, the examiner can address the issue of whether the Veteran actual had this disability prior to, or during, service.  Please identify any such evidence with specificity.

A rationale for all opinions expressed should be provided.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

2.  Then, readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the appellant, she and her representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


